Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 1 of 6 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

ODELL MARBLEY,                         )
                                       )
             Plaintiff,                )
                                       )
             v.                        )         No. 1:19-cv-5027
                                       )
NIKKI TAFOYA, in her official capacity )
as Quality Assurance Manager, Indiana )
Department of Correction,              )
KIMBERLY HOBSON, Health Care           )
Administrator, Wabash Valley           )
Correctional Facility,                 )
                                       )
             Defendants.               )

                     Complaint for Declaratory and Injunctive Relief

1.    Mr. Marbley, a prisoner confined to the Wabash Valley Correctional Facility, one

of Indiana’s prisons operated by the Indiana Department of Correction, has suffered with

cataracts in both eyes. In approximately 2016, the Indiana Department of Correction,

through its medical provider, authorized and provided him with cataract surgery on his

left eye. However, the defendants, representatives of the Department of Correction and

its medical provider, Wexford of Indiana, LLC, have refused this surgery for his right

eye, which is severely compromised because of the cataract. This refusal represents

deliberate indifference to his serious medical need. Appropriate injunctive and

declaratory relief should issue so that Mr. Marbley can be provided with this medically

necessary surgery.
                                           [1]
Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 2 of 6 PageID #: 2




Jurisdiction, venue, cause of action

2.     This Court has jurisdiction of this case pursuant to 28 U.S.C. §§ 1331, 1343.

3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.     Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure

and by 28 U.S.C. §§ 2201, 2202.

5.     Plaintiff brings this action pursuant to 42 U.S.C. § 1983 to redress the deprivation,

under color of state law, of rights secured by the Constitution of the United States.

Parties

6.     Odell Marbley is an adult resident of the State of Indiana who is committed to the

Indiana Department of Correction after conviction of, and sentencing for, certain crimes.

He is currently confined to the Wabash Valley Correctional Facility.

7.     Nikki Tafoya is a Quality Assurance Manager for the Indiana Department of

Correction, and is an employee of the Department. She is sued in her official capacity.

8.     Kimberly Hobson is the Health Care Administrator at Wabash Valley Correctional

Facility. She is an employee of the Department of Correction’s medical provider, Wexford

of Indiana, LLC, and is sued in her official capacity.

Factual allegations

9.     A cataract is the clouding of the normally clear lens in the eye that affects the vision

of the sufferer.


                                              [2]
Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 3 of 6 PageID #: 3




10.    Typical symptoms of cataracts include, but are not limited to, cloudy or blurry

vision, double-vision or multiple images in one eye, and poor night vision.

11.    If left untreated, cataracts can cause eye pain, light sensitivity, headaches, and

ultimately blindness in the affected eye.

12.    The symptoms of cataracts in their early stages can be improved with eyeglasses

and brighter lighting. But if the cataract advances and these measures do not help,

surgery is the only effective treatment.

13.    In approximately 90 percent of cases, people who have cataract surgery experience

better vision afterward.

14.    Cataracts can be caused by aging, or as a secondary result of other eye conditions,

congenital conditions, or past trauma to the eye.

15.    Mr. Marbley has suffered from cataracts in both eyes for more than four years.

16.    In approximately 2016, while confined within the Indiana Department of

Correction, Mr. Marbley was approved for cataract surgery and surgery was performed

on his left eye.

17.    He is not sure why surgery was performed on his left eye, as his right eye is his

dominant eye –the leading eye for his sight— and the cataract in that eye was just as bad

as that which was formerly in his left eye.

18.    Following the surgery his vision improved in his left eye, although it remains

blurry.


                                              [3]
Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 4 of 6 PageID #: 4




19.    However, his vision in his right eye, which still has a cataract, remains extremely

poor and is deteriorating.

20.    His vison through that eye is like looking through a thick fog. He is able see

something if it is directly in front of his face. But, otherwise he is not able to see out of his

right eye.

21.    It is a constant strain to try to see things and Mr. Marbley gets frequent painful

headaches and his eyes will hurt, although the pain is mainly in the right eye.

22.    When he tries to see anything by focusing on it, his “good” eye, the left eye, will

get blurry and the effort causes the headaches and pain.

23.    He is very sensitive to light as it causes pain. The light causes the headaches as

well. He always wears sunglasses.

24.    He has no depth perception because of the cataract in his right eye. This, and his

general vision deficiencies because of the cataract, cause many problems as he attempts

to navigate through the prison environment. He has unintentionally run into other

prisoners, which creates potentially dangerous situations. He has difficulty in going up

and down steps. He has fallen out of bed because he has had not been able to accurately

judge distances. He has also hit his head on objects because he is not able to determine

exactly where they are.

25.    Since his surgery on his left eye, he has consistently requested that he receive

cataract surgery on his right eye.


                                               [4]
Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 5 of 6 PageID #: 5




26.   The Indiana Department of Correction provides medical care to its prisoners

through a contract provider, Wexford of Indiana, LLC (“Wexford”).

27.   Although the Wexford ophthalmologist who visits the institution has indicated

that he needs the surgery on his right eye, the surgery has been denied to him.

28.   As can be seen from the attached exhibit, Wabash Valley Health Care

Administrator Kimberly Hobson has specified that the cataract surgery on his right eye

be denied because he is deemed to be high risk for the surgery on account of his chronic

kidney disease and coronary heart disease with congestive heart failure.

29.   However, these chronic health conditions are under control. Moreover, Mr.

Marbley had these conditions when he had his cataract surgery on his left eye and they

were not deemed to be an impediment to surgery at that time.

30.   Nevertheless, defendant Nikki Tafoya, a quality assurance manager for the

Department of Correction, concurred in the decision not to provide Mr. Marbley the

surgery, instead deeming the failure to provide him with surgery to be appropriate.

31.   Based on these determinations by defendants, he was denied surgery.

32.   The denial of the surgery is not medically justified and represents deliberate

indifference to a serious medical need.

33.   Mr. Marbley has fully exhausted all grievance remedies. (See attached exhibit).

34.   Mr. Marbley is being caused irreparable harm for which there is no adequate

remedy at law.


                                           [5]
Case 1:19-cv-05027-JPH-MPB Document 1 Filed 12/26/19 Page 6 of 6 PageID #: 6




35.   At all times defendants have acted, and have failed to act, under color of state law.

Claim for relief

35.   The failure of the defendants to provide plaintiff with surgery to treat and correct

his cataract in his right eye violates the Eighth Amendment to the United States

Constitution.

Request for relief

      WHEREFORE, plaintiff requests that the Court:

      a.    Accept jurisdiction of this case and set it for hearing at the earliest
      opportunity.

      b.     Declare that defendants have violated plaintiff’s constitutional rights for
      the reasons noted above.

      c.    Enter a permanent injunction, requiring defendants to authorize cataract
      surgery on plaintiff’s right eye.

      d.     Award plaintiff his costs and reasonable attorneys’ fees pursuant to 42
      U.S.C. § 1988.

      e.        Award all other proper relief.

                                                       Kenneth J. Falk
                                                       ACLU of Indiana
                                                       1031 E. Washington St.
                                                       Indianapolis, IN 46202
                                                       317/635-4059
                                                       fax: 317/635-4105
                                                       kfalk@aclu-in.org

                                                       Attorney for Plaintiff




                                             [6]
